Exhibit 10.3

Sparton Corporation

425 North Martingale Road

Suite 1000

Schaumburg, Illinois 60173

800.772.7866

www.sparton.com

 

LOGO [g25912logo.jpg]

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT is effective as of the first day of employment which will be
agreed upon by both parties (“the Effective Date”), and is made between SPARTON
CORPORATION, an Ohio corporation, whose headquarters are located at 425 N.
Martingale Road, Suite 1000, Schaumburg, IL 60173 (“Corporation”) and Michael
Osborne (“Executive”).

ARTICLE I

EMPLOYMENT AND DUTIES

1.1 Corporation agrees to employ Executive as Senior Vice President, Corporate
Development, and Executive agrees to such employment, all in accordance with the
express terms, conditions, duties and obligations set forth in this Agreement.

1.2 Executive will be based at Corporation’s headquarters located in Schaumburg,
IL, although travel may be required during the course of performing assigned job
duties. However, both parties agree that Executive’s main place of employment
will be the headquarters in Schaumburg, IL.

1.3 Executive will, during the term of this Agreement:

 

  (a) Report directly to the President/CEO or their designee, will perform such
duties as normally pertain to the position of Senior Vice President, Corporate
Development, and will perform such other duties or leadership responsibilities
as may be designated, from time to time, by the President/CEO or their designee.

 

  (b) Devote the whole of Executive’s working time, attention and ability to the
performance of Executive’s employment duties and responsibilities, and truly and
faithfully serve the best interests of Corporation at all times.

1.4 Executive agrees to comply with all applicable laws, exercise the utmost
degree of integrity, honesty, fidelity and good faith, and perform Executive’s
duties with the utmost degree of expertise, care and ability that may be
expected of a person having the education, training and experience equivalent to
the education, training and experience of Executive.



--------------------------------------------------------------------------------

LOGO [g25912logo.jpg]

 

ARTICLE II

TERM

2.1 Corporation will employ Executive on an at will basis, with no set term.
Either party may terminate the employment relationship at any time, and for any
reason or no reason.

ARTICLE III

COMPENSATION

3.1 Corporation will pay Executive a base salary of Two Hundred Sixty One
Thousand Nine Hundred Four Dollars ($261,904) per year (“Base Salary”) subject
to all applicable statutory withholding of which will be paid in accordance with
Corporation’s regular payroll periods.

3.2 In addition to the Base Salary, Executive will be eligible for:

 

  (a) An annual performance bonus based upon Corporation’s Short Term Incentive
Plan (STIP) program provided certain target objectives, which will be
established by the President/CEO, have been attained. Executive will have a
performance bonus target of forty-five percent (45%) of Base Salary with
threshold and maximum targets established within the STIP. The bonus will be
paid after a determination has been made regarding whether the required
objectives were met, but in any event not later than ninety (90) days after the
end of the particular fiscal year for which the bonus is being paid. No bonus
will be due or payable to Executive if Executive is not continuously employed by
Corporation through and on the payment date of the bonus.

 

  (b) Participation in Corporation’s Long Term Incentive Plan (“LTIP”) with an
annual grant award target of Two Hundred Forth Thousand Dollars ($240,000). This
grant award will be subject to the terms and conditions contained in
Corporation’s standard Award Agreement and the LTIP. The grant of equity is
expressly conditioned upon Executive’s execution of the Award Agreement.

3.3 Executive’s compensation under Article 3.1 and 3.2 will be subject to annual
review by the President/CEO or their designee.

ARTICLE IV

BENEFITS

4.1 Executive will receive or participate in all employee benefits offered to
the salaried employees of Corporation for which Executive qualifies, under the
same terms and subject to the same conditions as are then in effect for other
salaried employees, and as such benefits may exist from time to time during the
period of Executive’s employment, including, without limitation, Corporation’s
medical, dental, vision, life/AD&D, disability plans, employee assistant
programs, 401K plan, and any applicable incentive programs.

4.2 The Executive will also be eligible to participate in the Corporation’s
executive Non-Qualified Deferred Compensation Plan (NQDC).

 

2



--------------------------------------------------------------------------------

LOGO [g25912logo.jpg]

 

ARTICLE V

PAID TIME OFF

5.1 During Executive’s employment, Executive will receive paid time off (PTO) in
the amounts and under the terms and conditions set forth in Corporation’s PTO
policy. Any accrued but unused PTO remaining at the end of each calendar year
will also be subject to the terms and conditions of Corporation’s PTO policy.

ARTICLE VI

TERMINATION

6.1 Either the Executive or the Corporation shall be entitled, upon written
notice to the other party to terminate this Agreement at any time, for any
reason or for no reason, as the Executive’s employment is ‘at will’. The
Executive’s employment with the Corporation also may be terminated by the
Corporation at any time, for “just cause”. For the purposes of this Agreement
“just cause” shall mean any of the following: the commission of any illegal act;
the commission of any act of dishonesty, fraud, gross negligence, or willful
deceit in connection with his employment; use of alcohol or drugs to the extent
such use adversely affects the Executive’s ability to perform his duties or
adversely affects the business reputation of the Executive or the Corporation; a
material and willful failure of the Executive to perform his assigned duties;
use of illegal drugs or conviction of a crime which is a felony or which
involves theft, dishonesty, unethical conduct, or moral turpitude; willful
violation of any of the provisions of the Sarbanes-Oxley Act which are
applicable to the Executive; willful and material violation of the Corporation’s
written policies; or a willful and material breach of this Agreement by
Executive.

6.2 In the event of the death or disability of the Executive, the Corporation
shall be entitled to terminate this Agreement. Upon such termination, the
Corporation shall pay to the Executive, or in the event termination is due to
death, to his legal personal representative, that portion of the Executive’s
Base Salary owed up to and including the date of termination. This payment will
be made within thirty days following termination of employment. Following such
payment, the Corporation shall have no further obligation to the Executive or
his heirs and beneficiaries, under this Agreement. For the purposes of this
Agreement, Disability shall be defined as the inability of the Executive to
effectively perform his duties due to physical or mental illness or injury, in
the sole judgment of the Corporation, for a total of 90 days out of any 180 pay
period. Eligibility for any benefits which may be available to the Executive or
his survivors through any employee plans or benefit programs of the Corporation
due to death or disability, will be determined in accordance with the terms of
such plans or programs.

 

3



--------------------------------------------------------------------------------

LOGO [g25912logo.jpg]

 

6.3 If Corporation terminates Executive’s employment for any reason other than
“just cause,” death, or disability, Corporation will provide Executive with the
following Separation Benefits:

 

  (a) A one-time, severance payment equal to nine (9) months of current Base
Salary that will be made as a part of Corporation’s standard payroll over the
nine (9) month period. If, however, Executive is involuntarily terminated within
twelve (12) months of a “Change in Control,” the severance payment will instead
equal one hundred forty five percent (145%) of the greater of Executive’s Base
Salary at the time of the Change in Control or at the time Executive’s
employment terminates, and it will be made as a part of Corporation’s standard
payroll over a twelve (12) month period. Either severance payment will commence
on the first pay period after the expiration of any applicable revocation period
following Executive’s date of termination, will be paid in equal installments
over the applicable nine (9) or twelve (12) month period, and will be subject to
standard payroll deductions and all other legal requirements.

 

  (b) Payment of nine (9) months of COBRA premiums or, in the event of an
involuntary termination within twelve (12) months of a Change in Control, twelve
(12) months of COBRA premiums for medical insurance for Executive and/or
Executive’s dependents if, and only if, Executive timely elects coverage for
COBRA continuation.

 

  (c) Payment of outplacement services in an amount not to exceed twenty-five
thousand dollars ($25,000).

 

  (d) Executive agrees that in order to receive the Separation Benefits,
Executive must execute a separation agreement and general waiver and release of
claims in a form satisfactory to Corporation and return to Corporation any
property belonging to Corporation which is in Executive’s possession or control.
If Executive fails to return the Release to Corporation in sufficient time so
that it becomes irrevocable after the date of termination as provided under
applicable law or the separation agreement and general waiver and release of
claims, Executive will forfeit Executive’s right to the Separation Benefits.
Executive further agrees that if Executive violates Article VII, Corporation may
terminate the Separation Benefits and Executive will repay any severance payment
he has received in excess of one (1) month.

 

  (e)

For purpose of this Article, the term “Change in Control” means: (i) any one
person, or more than one person acting as a group, acquires ownership of stock
of Corporation that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of Corporation; (ii) any one person, or more
than one person acting as a group, acquires (or has acquired during any twelve
(12) month period) ownership of stock of Corporation possessing thirty percent
(30%) or more of the total voting power of the stock of Corporation; (iii) a
majority of the members of the Board of Directors is replaced during any twelve
(12) month period by directors whose appointment is not endorsed by a majority
of the members of the Board of Directors before the date of

 

4



--------------------------------------------------------------------------------

LOGO [g25912logo.jpg]

 

  appointment or election; or (iv) any one person, or more than one person
acting as a group, acquires (or has acquired during any twelve (12) month
period) assets from Corporation that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of Corporation immediately before such acquisition or
acquisitions.

6.4 Unless otherwise consented to by Corporation in writing, Executive will be
entitled, upon thirty (30) days written notice to Corporation, to terminate
Executive’s employment with Corporation for any reason or for no reason, and in
the event of such termination, Corporation will only be required to pay
Executive, on a pro-rata basis, Executive’s Base Salary which has accrued up to
the date of termination.

6.5 Upon termination of employment for whatever reason, Executive will
immediately deliver to Corporation all property of Corporation which Executive
has in Executive’s possession or under Executive’s control.

ARTICLE VII

CONFIDENTIALITY AND COVENANT-NOT-TO-COMPETE

7.1 Executive will execute the confidentiality agreement(s) and any such other
agreements as are normally required to be executed by other Corporation salaried
employees. During and after Executive’s employment, Executive will comply with
said agreements and keep confidential all confidential information pertaining to
Corporation which Executive learned while employed by Corporation, as such
confidential information is defined in the applicable confidentiality
agreement(s). The promises, rights and obligations stated in Article VII will
survive the termination of Executive’s employment.

7.2 The Executive shall not, directly or indirectly, within the territory
comprising the United States and Canada, for a period of eighteen (18) months
following the date of termination of his employment for whatever reason, either
individually or in partnership or jointly in conjunction with any person or
persons, firm, association, joint venture, syndicate, company or corporation as
principal, agent, shareholder, employee, or consultant, engage in any of the
same business endeavors engaged in by Corporation and any of its subsidiaries,
or:

 

  (a) induce or attempt to influence or induce any of the employees of
Corporation (including its subsidiaries) to leave their employment;

 

  (b) hire, employ or utilize the services of any employee of Corporation
(including its subsidiaries); or

 

  (c) contact any Corporation customer (or prospective customers that
Corporation is actively soliciting) for the purposes of: (i) inducing them to
terminate their business relationship with Corporation, (ii) discouraging them
from doing business with Corporation, or (iii) offering products or services
that are similar to or competitive with those of Corporation. “Contact” with any
customer includes responding to contact initiated by the customer.

 

5



--------------------------------------------------------------------------------

LOGO [g25912logo.jpg]

 

7.3 The parties agree that this Article’s terms are reasonable and that
Executive has received adequate consideration for the covenants and obligations
undertaken by Executive under this Article. Executive also agrees that this
Article is reasonably necessary for the protection of Corporation’s confidential
information as defined in the applicable confidentiality agreement(s). Executive
acknowledges that a breach or threatened breach by Executive of the provisions
of this Article may result in Corporation suffering irreparable harm which
cannot be calculated or fully or adequately compensated by recovery of damages
alone. Accordingly, Executive agrees that Corporation will be entitled to
interim or permanent injunctive relief without having to prove damages or post a
bond or other security, specific performance and other equitable remedies, in
addition to any other relief to which Corporation may become entitled, in the
event of any such breach. Additionally, if Executive violates this Article, in
addition to all other remedies available to Corporation at law, in equity, and
under contract, Executive agrees that Executive is obligated to pay all
Corporation’s costs of enforcement of this Article, including attorneys’ fees
and expenses.

ARTICLE VIII

NOTICE

8.1 The parties agree that any notice required under this Agreement will be in
writing and may be delivered personally or sent by facsimile transmission or
other means of recorded electronic communications or sent by registered mail to
the parties at the following addresses:

To Corporation:

Sparton Corporation

425 N. Martingale Road

Suite 1000

Schaumburg, IL 60173

 

Attention:   Larry Brand   Senior Vice President, Human Resources

To Executive:

Michael Osborne

490 Fox Trail Dr.

Batavia, IL 60510

Any notice given will be deemed to have been given and received on the business
day on which it was so delivered, and if not a business day, then on the
business day next following the day of delivery, and, if sent by electronic
communications or facsimile will be deemed to have been received on the next
business day following the date of transmission and if mailed, will be deemed to
have been given and received on the fifth day following the day on which it was
so mailed.

8.2 Either party may change their address for notice in the above manner.

 

6



--------------------------------------------------------------------------------

LOGO [g25912logo.jpg]

 

ARTICLE IX

GENERAL

9.1 Time will be of the essence in the performance of this Agreement.

9.2 This Agreement constitutes the entire agreement between the parties with
respect to the matters contained in this Agreement and supersedes and replaces
any previous agreements, contracts, oral understandings or discussions. This
Agreement may not be amended or modified in any respect except by written
instrument signed by the parties.

9.3 This Agreement will be construed and enforced in accordance with the laws of
the State of Illinois, without regard to choice of law or conflicts of laws
principles.

9.4 The language of this Agreement reflects the mutual intent of the parties and
will not be strictly construed against either party; therefore no rule of strict
construction will apply in construing the terms of this Agreement.

9.5 This Agreement will be for the benefit of and will be binding upon
Corporation, its successors and assigns and, at the discretion of Corporation,
upon any person, firm or corporation with which Corporation may be merged or
consolidated or which may acquire all or substantially all of Corporation’s
assets through sale, lease, liquidation or otherwise. The rights and benefits of
Executive are personal to Executive and no such rights or benefits will be
subject to assignment or transfer by Executive.

9.6 This Agreement will inure to the benefit of and be binding upon the parties
and their respective heirs, legal personal representatives, successors and
permitted assigns.

9.7 If for any reason, any provision or part of this Agreement will be held to
be invalid, illegal or unenforceable, the validity, legality or enforceability
of the remaining provisions or part provisions of this Agreement will not in any
way be affected or impaired thereby.

9.8 The waiver by either party of any breach of the provisions of this Agreement
will not operate or be construed as a waiver by that party of any other breach
of the same or any other provision of this Agreement.

9.9 Except as specifically altered in this Agreement, nothing in this Agreement
will detract from, alter, modify or amend any obligations or duties owed by
Executive to Corporation, pursuant to any statute, regulation, or at common law
or equity.

9.10 The parties intend this Agreement to comply with Code Section 409A and the
Treasury Regulations and other guidance issued under Section 409A. If a
provision of this Agreement is contrary to or fails to address the requirements
of Code Section 409A and

 

7



--------------------------------------------------------------------------------

LOGO [g25912logo.jpg]

 

related Treasury Regulations, this Agreement will be construed, administered,
and amended, to the maximum extent possible, as necessary to comply with such
requirements. Corporation does not represent, warrant or guarantee that the
payments and benefits that may be paid or provided under this Agreement will not
be includible in Executive’s federal gross income under Code Section 409A, nor
does Corporation make any representation, warranty or guarantee to Executive as
to the tax consequences.

9.11 This Agreement may be executed in any number of counter-parts, all of which
when taken together, will constitute one original Agreement.

IN WITNESS WHEREOF the parties acknowledge and agree that they have read and
understand the terms of this Agreement, and that they have executed this
Agreement of their own free act, on the dates set forth below, to be effective
as of the Effective Date set forth in this Agreement.

 

        SPARTON CORPORATION:         By:        

/s/ Larry Brand

        Larry Brand   Date:  

9/23/2015

    Senior Vice President, Human Resources         EXECUTIVE:        

/s/ Michael Osborne

        Michael Osborne Date:  

9/23/2015

   

 

8